Citation Nr: 1619344	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  06-143 21A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his mother


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 18, 1983, to September 6, 1983, and in the United States Coast Guard from February 23, 1987, to April 30, 1987, during peacetime.  The Veteran's claims file contains a DD-214 verifying his service from May 1983 to September 1983; however, there is no DD-214 or documentation of discharge that verifies his service from February 1987 to April 1987 beyond the Veteran's service treatment records (STRs) for that period.  The Veteran also apparently served in the United States Coast Guard from January 1985 to March 1985 and received a hardship discharge; however, there is no DD-214 or documentation of discharge that verifies this period of service.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Review of the claims file shows that the Veteran has been diagnosed with various psychiatric disorders, including paranoid schizophrenia, bipolar disorder, and depression.  Thus, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, as is reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (noting that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In November 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the electronic record.

The issue was previously reopened and remanded by the Board in February 2009 for additional development.  The matter is now back before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, which he maintains was incurred during his second period of service as a result of a head injury he sustained when he slipped on ice while serving with the Coast Guard in 1987.  

At the outset, the Board notes there appears to be missing records related to the Veteran's period of service in the Coast Guard from February 1987 to April 1987.  In this regard, there is no DD-214 or documentation of discharge that verifies his service from February 1987 to April 1987 beyond the Veteran's service treatment records for this period.  Moreover, in his November 2008 Travel Board hearing testimony, the Veteran indicated that following his slip-and-fall injury, in April 1987, he was treated at the Bethesda Naval Hospital for 45 days for his back injury, amnesia, and other memory problems.  See also July 1988 claim.  There does not appear to be any records in the file from the Bethesda Naval Hospital around this timeframe.  On remand, the AOJ should attempt to obtain any outstanding service treatment records or military personnel records related to the Veteran's period of service in 1987, to include any records relating to the circumstances surrounding the Veteran's discharge from active duty service, to specifically include the identified records from the Bethesda Naval Hospital.

Next, the Board observes that the Veteran began receiving Social Security Administration (SSA) disability benefits as of February 23, 1987, based on his diagnosed schizophrenic, paranoia.  See correspondence from SSA dated in August 1997.  In his November 2008 Travel Board hearing testimony, the Veteran indicated that the SSA considered his treatment records from the Coast Guard showing amnesia in reaching this determination.  Although the RO requested the Veteran's SSA records in February 1994, it does not appear that the SSA ever fulfilled this request.  As such, the Veteran's file does not appear to contain his underlying SSA medical records.  As these records are relevant to the claim for service connection, the AOJ should obtain all records from the SSA pertaining to the Veteran's claim for disability benefits.

Finally, as noted above, the Veteran has related his currently diagnosed psychiatric disorder to a head injury in service.  The Veteran's service treatment records show that in February 1987, the Veteran slipped on ice and fell, injuring his back.  Although the records do not specifically show treatment for a head injury at the time, the Veteran has reported injuring his head during this fall.  In this regard, in a VA neurological examination dated in January 1989, the Veteran reported when he slipped on ice and injured his back in February 1987, he also struck the back of his head.  He reported that since this injury, he has had frequent aching in the occipital and upper posterior cervical area; occasional lightheadedness upon waking; frequent syncopal spells; occasional blurred and double vision; some difficulty in swallowing because of head pain; and some difficulty with his memory.  The examiner noted that there appeared to be some tenderness to percussion in the bioccipital area.  The examiner also noted generalized constriction of the visual fields, possibly of a psychogenic etiology.  Additionally, in private treatment records from St. Mary's Hospital dated in 1991, the Veteran again reported a history of a head injury resulting in some brain damage as a result of slipping on ice four years prior while in the Coast Guard.  He noted having some memory problems as a result of this injury.

Post-service treatment records reveal that the Veteran began experiencing psychiatric problems shortly after his discharge in 1987 and was first diagnosed with a psychiatric disorder in or around 1987 or early 1988.  In this regard, in a submission dated in May 1998, Dr. J. D. noted that the Veteran was diagnosed with bipolar disorder in 1987.  In a January 1988 psychiatric examination performed in conjunction with the Veteran's application for SSA disability benefits, Dr. T. K. diagnosed chronic paranoid type schizophrenia.  Dr. T. K. noted that the Veteran was treated at the County Center in 1987 for suicidal behavior.  The Board observes that the Veteran has been diagnosed with various mental health conditions over the course of the appeal, to include paranoid schizophrenia, bipolar disorder, and depressive disorder.

The Veteran was afforded a VA mental health examination dated in June 1993.  The Veteran gave a six-year history of depressive symptoms, recurrent psychotic episodes, and violent rages resulting in 15 to 20 psychiatric hospitalizations.  The Veteran indicated that he believed his psychiatric problems began in 1987 following a head injury he received in the Coast Guard.  He noted that he was medically hospitalized for 45 days at Bethesda Naval Hospital for seizures and was medically discharged from the Coast Guard.  He indicated that later in 1987, he became depressed and attempted suicide.  The Veteran reported that both he and family members felt that there was a significant change in his behavior and personality from this point.  The examiner diagnosed schizophrenia, chronic paranoid and status post head injury with a history of seizures.  The examiner did not offer an opinion regarding the etiology of the Veteran's diagnosed psychiatric condition.   

The Board notes that for psychoses such as schizophrenia, presumptive service connection may be available if the Veteran served continuously for 90 days or more and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from the date of termination of such service.  38 C.F.R. §§ 3.307, 3.309(a), 3.384(f).  Although the Veteran's schizophrenia appears to have been diagnosed within one year of his discharge from his last period of service, as the Veteran did not serve continuously for 90 days or more during this period, the presumption does not apply to this period of service.  Nonetheless, the Board must still consider entitlement to service connection on a direct basis.

In view of the evidence showing a slip-and-fall injury in service in 1987, the Veteran's reports of a head injury as a result of the slip-and-fall injury, and the psychiatric complaints shortly following the slip-and-fall injury, the Board finds that a remand is required in order to afford the Veteran competent medical examination(s) that address the nature and etiology of any currently diagnosed psychiatric disorder, to specifically include whether the Veteran has an acquired psychiatric disorder due to any residuals of his reported head trauma in service.  
First, the Board finds that a traumatic brain injury (TBI) examination is required in order to determine if the Veteran did in fact have a TBI as a result of his reported slip-and-fall injury in service.  If a TBI related to the slip-and-fall injury in service is diagnosed, the examiner should determine if any of the Veteran's current psychiatric symptoms are related to his TBI.  Second, in light of the documented psychiatric complaints shortly following the Veteran's discharge from his second period of service, the Veteran should be afforded another psychiatric examination that addresses his psychiatric disorder claim in light of his documented medical history and contentions.

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding service treatment records or military personnel records related to the Veteran's service, to specifically include his period of service from February 1987 to April 1987, to include his DD-214, and any records relating to the circumstances surrounding the Veteran's discharge from active duty service.  In particular, the RO should obtain any treatment records from the Bethesda Naval Hospital identified by the Veteran pertaining to his treatment following his slip-and-fall injury in April 1987.  See July 1988 claim and November 2008 Travel Board hearing testimony. 

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his claimed disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.   Contact the Social Security Administration and obtain 
	any records pertaining to the Veteran's claim for 
	disability benefits.  Add all such records to the claims 
	file, and appropriately document if such records are 
	unavailable.

4.   After the above development has been completed and 
	all records associated with the claims file, the Veteran 
	must be afforded a VA examination to determine the 
	nature and etiology of any head injury disorder and/or 
	TBI that may be present.  Any and all studies, tests, 
	and evaluations deemed necessary by the examiner 
	should be performed.  The examiner is requested to 
	review all pertinent records associated with the claims 
	file, including the Veteran's service treatment records, 
	post-service medical records, and assertions.  

   Based on a review of the Veteran's claims file, and 
   after a thorough examination, the examiner is asked 
   to:
   
(a)  Identify whether it is at least as likely as not that any diagnosed head injury disorder and/or TBI is causally or etiologically related to the Veteran's active duty service, to specifically include the documented slip-and-fall injury in 1987.

(b)  If it is determined that the Veteran has a TBI that is related to service, indicate whether any of his current psychiatric symptoms are related to his head injury and/or TBI.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

5.   After the above development has been completed and 
	all records associated with the claims file, the Veteran 
	must be afforded a VA examination to determine the 
	nature and etiology of any psychiatric disorder that 
	may be present, to include paranoid schizophrenia, 
	bipolar disorder, and/or depressive disorder.  Any and 
	all studies, tests, and evaluations deemed necessary by 
	the examiner should be performed.  The examiner is 
	requested to review all pertinent records associated 
	with the claims file, including the Veteran's service 
	treatment records, post-service medical records, and 
	assertions.  

   Based on a review of the Veteran's claims file, and 
   after a thorough examination, the examiner is asked 
   to:
   
(a) Identify all psychiatric diagnoses, including reconciling past diagnoses that are currently presented or indicated in the record at any time during the appeal period.

(b) For each identified psychiatric disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder is causally or etiologically related to either period of the Veteran's active duty service.

(c) If a personality disorder is diagnosed, the examiner should state whether there was a superimposed disease or injury incurred during service.
   
The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

6.   After the above development has been completed to 
	the extent possible, and any other development 
	deemed necessary, adjudicate the claim.  If any benefit 
	sought remains denied, furnish the Veteran and his 
	representative a supplemental statement of the case 
	and return the case to the Board.


The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


